Order filed March 10, 2020.




                                          In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00062-CV
                                  ____________

  JANINE SCHORR MORRISON AND ANN-MARIE SEPUKA, Appellant

                                           V.

        TNG BENEFITS, LLC D/B/A THE NOBLE GROUP, Appellee


                On Appeal from the 434th Judicial District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-266198


                                          ORDER

      The reporter’s record in this case was due February 3, 2020. See Tex. R. App.
P. 35.1. On February 7, 2020, this court ordered the Rhonda Colgin, the court
reporter, to file the record within 15 days. Neither the record nor a motion to extend
time to file the record has been filed.

      We order Rhonda Colgin to file the record in this appeal within 15 days of
the date of this order. No further extension will be entertained absent exceptional
circumstances. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Rhonda
Colgin does not timely file the record as ordered, we may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                           2